Citation Nr: 1540033	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1988.  He died in September 2011.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  A certificate of death reflects that the Veteran died in September 2011 and lists the immediate cause of death as acute kidney injury and volume depletion; another significant condition contributing to death but not resulting in the underlying cause of death was coronary artery disease. 

2.  At the time of the Veteran's death service connection was not in effect for any disability.

3.  The claimed service in the Republic of Vietnam, and therefore the claimed exposure to herbicides in Vietnam, has not been verified; as a result, the Veteran is not presumed to have been exposed to an herbicide agent.

4.  Acute kidney injury, volume depletion, and coronary artery disease were not present or manifested during the Veteran's military service, and the preponderance of evidence is against a finding that the Veteran's cause of death is related to his service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112   (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the present case, VA provided the appellant with the notice required by the VCAA in November 2013.  In the notice letter the PMC informed her of the evidence required to substantiate her claim, the information required from her to enable VA to obtain evidence on her behalf, the assistance that VA would provide to obtain evidence on her behalf, and that she should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on her behalf.  The appellant was asked to provide medical evidence showing that the Veteran died from a service-connected injury or disease or that the condition that caused the Veteran's death had its onset in service or was permanently aggravated by military service.  The letter also advised the appellant that service connection was not established for any disability during the Veteran's lifetime.

The record before the Board contains a death certificate, the appellant's statements, service treatment and personnel records, correspondence from the National Personnel Records Center (NPRC), and documents related to a claim for service connection the Veteran had submitted in July 2010.  Neither the appellant nor her representative has identified any additional pertinent available evidence to substantiate the claim.  The Board is also unaware of any such evidence.  

VA did not obtain a medical opinion regarding the cause of the Veteran's death.  However, the Board finds that the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(3).  Here, service treatment records do not suggest that the Veteran's immediate or contributory causes of death manifested during military service or within one year of separation from service.  Similarly, the claimed exposure to herbicides has not been established.  A VA medical opinion is therefore not warranted in this case.

In summary, the Board is satisfied that VA has complied with its duty to assist the appellant in the development of the facts pertinent to this claim.

II. Service connection for the cause of the Veteran's death

The appellant asserts that the Veteran's September 2011 death was caused by disability related to service, including his heart condition and hypertension.  See Notice of Disagreement (Aug. 5, 2013).  She also believes that the Veteran "was in fact in country [in] Vietnam, or in its waters" and "exposed to Agent Orange, which contributed to his death."

The certificate of death identifies the immediate cause of the Veteran's death as acute kidney injury with an approximate seven-day interval from onset to death, due to or as a consequence of volume depletion with an approximate two-week interval from onset to death.  Coronary artery disease was identified as another significant condition contributing to death, but not resulting in the underlying cause. 

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Certain chronic diseases, including cardiovascular-renal disease and hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Pertinent to the claimed Vietnam service, a veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases, including ischemic heart disease, associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Ischemic heart disease includes but is not limited to atherosclerotic cardiovascular disease including coronary artery disease.  38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension.  Id. at Note 2.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning to the evidence, in July 2010 the Veteran had filed a claim for service connection for diabetes mellitus and high blood pressure, which reportedly began in 2008 and 1992, respectively.  He asserted that he served in the Republic of Vietnam from April 1972 to April 1973 and that his claimed disabilities were due to exposure to Agent Orange.

Service treatment records are silent for complaints, diagnosis, or treatment for kidney problems, volume depletion, or coronary artery disease.  The records reflect that he entered military service weighing 145 pounds and measured 66 inches tall.  In September 1976 his weight was recorded as 175 pounds and he began regular weight checks until August 1978.  

During a follow-up visit in May 1985 after concluding a three-day blood pressure check, the Veteran's weight was recorded as 192 pounds.  He admitted he had a high fat diet with poor eating habits, including fast foods and processed foods, and a lack of exercise.  He also disclosed a history of smoking two packs of cigarettes per day and consuming 10 to 12 cups of coffee per day.  Following a physical examination, the assessment was transient elevated blood pressure probably secondary to eating habits and obesity.  A dietary consultation was placed.  During the June 1985 dietary consultation, the Veteran described his goals regarding his weight and disclosed a family history of elevated blood pressure.  He was instructed on a 1500 calorie, low-salt diet and encouraged to exercise.
During an April 1987 PT screen, the Veteran's blood pressure was recorded as 114/90.  He reported smoking two packs of cigarettes per day for approximately 20 years and complained of dyspnea with exertion.  The examiner remarked that the Veteran had borderline hypertension, but was not on treatment.  He was cleared to participate, but strongly encouraged to quit smoking.

An August 1988 dental health questionnaire reflects the Veteran's report that he continued to smoke two packs of cigarettes per day.  He denied having any heart problems, angina, or hypertension.  He again disclosed a family history of heart disease.  An August 1988 report of medical history reflects that the Veteran denied currently or ever having heart trouble, high or low blood pressure, shortness of breath, or pain or pressure in his chest.  A contemporaneous report of medical examination indicated that his lungs and chest, heart, and vascular system were normal on clinical evaluation.  A chest x-ray was reported as negative.

The Veteran's service personnel and treatment records place him at the Naval Air Station in Lemoore, California from May 1969 until August 1973 and document his presence aboard the USS Kitty Hawk from September to November 1973.  His records also reflect that he was assigned to Attack Squadron 192 from September 1971 until March or April 1975.  As reflected by his DD Form 214 from his first period of service from October 1968 to September 1972, awards included the Vietnam Service Medal and Vietnam Campaign Medal, neither of which confirms foreign service in Vietnam.  

In August 2010 the NPRC reported that the Veteran was attached to a Unit VA-192 that could have been assigned to a ship or to shore, and therefore, could not determine whether the Veteran served in the Republic of Vietnam.  The NPRC identified seven periods in 1972 that the Unit was credited with Vietnam service, but noted that the service record provided no conclusive proof of in-country service.

An August 2011 VA memorandum made a formal finding of a lack of information required to document the Veteran's claim of being in-country, or "boots on ground," in Vietnam.  The memorandum included an attached Navy report of the history of VA-192 or Strike Fighter Squadron 192 (the Dragons or Golden Dragons).  In July 1971 at NAS Lemoore, the Dragons prepared for a combat cruise to Southeast Asia and departed for a Vietnam combat cruise in February 1972.  The Golden Dragons flew over 3,600 combat strikes while participating in seven combat line periods over a record 192 days.  From late 1973 to 1978, the squadron made several WestPac deployments aboard the USS Kitty Hawk.  In November 1973, VA-192 deployed with CVW-II and Kitty Hawk as part of the first CV concept air wing deployment on the west coast.

The appellant did not respond to the November 2013 VCAA letter requesting that she identify VA or private medical records that would support her claim for service connection for the cause of the Veteran's death.  She did not provide further information to substantiate the claim that the Veteran was present in Vietnam.

Having considered the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.

First, the Board finds that service connection for the cause of the Veteran's death due to acute kidney injury and volume depletion is not warranted because these conditions were not shown during military service and the certificate of death indicates that they manifested weeks before the Veteran's death.

Second, the Board finds that the coronary artery disease identified as contributing to the Veteran's death was not incurred in other otherwise related to the Veteran's military service.  In this regard, the Board notes that the appellant has not suggested or provided medical evidence to document that coronary artery disease manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for coronary artery disease must be denied under the provisions pertaining to chronic diseases outlined at 38 C.F.R. § 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  In addition, coronary artery disease was not shown during military service and the appellant has not submitted evidence to support a continuity of symptomatology associated with coronary artery disease since military service.

Similarly, although the Veteran had reported that he served in Vietnam from April 1972 to April 1973 and his unit, Attack Squadron 192, was credited with Vietnam service during seven periods in 1972, his service records place him at the Naval Air Station in Lemoore, California during this time period.  Moreover, based on official Navy records, VA has compiled a list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  The list includes ships operating primarily or exclusively on Vietnam's inland waterways; ships operating temporarily on Vietnam's inland waterways, including at the mouth of rivers or river deltas, or docking to the shore; and ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The Board has reviewed that list, which was last updated in August 2015, and finds that none of the vessels on which the Veteran served falls within the scope of the manual's provisions during the time period that the Veteran was on each vessel.

In summary, the Board concludes that the preponderance of the evidence is against a finding that the Veteran served in Vietnam, or that his service aboard the USS Kitty Hawk included operation on Vietnam's inland waterways.  Accordingly, the Veteran is not presumed to have been exposed to herbicides and his coronary artery disease is not presumed to be associated with any exposure to herbicides.  In turn, service connection for the cause of the Veteran's death due to coronary artery disease is not warranted on any basis. 

Finally, the appellant has asserted that the cause of the Veteran's death was also related to hypertension associated with his military service.  The Board acknowledges that the Veteran had some elevated blood pressure readings during military service; however, his service treatment records document transient elevated blood pressure or borderline hypertension attributed to his poor eating habits and obesity.  The records do not reflect that chronic hypertension began during military service.  In fact, in the Veteran's July 2010 claim for service connection, he identified the onset of hypertension being in 1992, several years after separation from service.  In addition, the certificate of death does not identify hypertension as an immediate or contributing cause of death.  Therefore, service connection for the cause of the Veteran's death based on hypertension is not warranted.

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


